        Case 2:19-cv-01340-BJR Document 36 Filed 05/27/20 Page 1 of 4



 1                                                       HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   NATIONAL PRODUCTS INC.,                             Case No. 2:19-cv-01340-BJR
10                      Plaintiff,
                                                         STIPULATED MOTION AND
11          v.                                           ORDER FOR REVISED BRIEFING
                                                         SCHEDULE ON DEFENDANT’S
12   MAMIYA AMERICA CORPORATION,                         PETITION FOR ATTORNEYS’ FEES
     d/b/a MAC GROUP,
13
                        Defendant.
14

15

16          Pursuant to the Court’s Standing Order for Civil Cases (Dkt. No. 12), Plaintiff National

17   Products Inc. (“NPI”) and Defendant Mamiya America Corporation, d/b/a MAC Group

18   (“MAC Group”) submit this stipulated motion for a revised briefing schedule regarding MAC

19   Group’s Petition for Attorneys’ Fees (Dkt. No. 32, “Petition”).

20          The current deadline for NPI to respond to MAC Group’s Petition is June 8, 2020. NPI

21   has requested, and MAC Group does not oppose, a three-week extension of this deadline, up to

22   and including June 29, 2020. NPI submits that good cause exists for the requested extension.

23   Although the parties are currently involved in the early stages of litigation in the United States

24   District Court for the Southern District of New York, the parties are presently engaging in

25   discussions regarding potential settlement of the dispute. The parties believe that a three-week

26   extension of the briefing schedule will help facilitate meaningful settlement discussions in light of

27

28   STIP. MTN FOR REVISED                                                      FENWICK & WEST LLP
                                                                               1191 SECOND AVENUE, 10TH FLOOR
     BRIEFING SCHEDULE                           -1-                             SEATTLE, WASH NGTON 98101
     Case No. 2:19-CV-01340-BJR                                                    TELEPHONE 206.389.4510
                                                                                   FACS M LE 206.389.4511
        Case 2:19-cv-01340-BJR Document 36 Filed 05/27/20 Page 2 of 4



 1   the burden and expense of further motion practice, and further may avoid the necessity of the

 2   Court considering and ruling upon a motion in this case, which is closed.

 3          Accordingly, the parties respectfully request that the Court extend the deadline for NPI to

 4   file its response to the Petition, up to and including June 29, 2020.

 5

 6
     Dated: May 26, 2020                           Respectfully submitted,
 7
                                                   FENWICK & WEST LLP
 8

 9                                                 By: s/Jonathan T. McMichael
                                                       David K. Tellekson, WSBA No. 33523
10                                                     Jonathan T. McMichael, WSBA No. 49895
                                                       Jessica M. Kaempf, WSBA No. 51666
11                                                     1191 Second Avenue, 10th Floor
                                                       Seattle, WA 98101
12                                                     Telephone: 206.389.4510
                                                       Facsimile: 206.389.4511
13                                                     Email:      dtellekson@fenwick.com
                                                                   jmcmichael@fenwick.com
14                                                                 jkaempf@fenwick.com
15
                                                        Attorneys for Plaintiff
16                                                      NATIONAL PRODUCTS INC.
17

18

19

20

21

22

23

24

25

26

27

28   STIP. MTN FOR REVISED                                                       FENWICK & WEST LLP
                                                                             1191 SECOND AVENUE, 10TH FLOOR
     BRIEFING SCHEDULE                            -2-                          SEATTLE, WASH NGTON 98101
     Case No. 2:19-CV-01340-BJR                                                  TELEPHONE 206.389.4510
                                                                                 FACS M LE 206.389.4511
       Case 2:19-cv-01340-BJR Document 36 Filed 05/27/20 Page 3 of 4



 1   Dated: May 26, 2020               CHRISTENSEN O’CONNOR JOHNSON
                                       KINDNESS PLLC
 2

 3                                     By: s/John D. Denkenberger
                                           John D. Denkenberger (WSBA No. 25907)
 4                                         1201 Third Ave., Ste. 3600
                                           Seattle, WA 98101-3268
 5                                         Telephone: 206.682.8100
                                           Facsimile: 206.224.0779
 6                                         Email:     john.denkenberger@cojk.com

 7
                                       LEASON ELLIS LLP
 8

 9                                     By: s/Yuval H. Marcus
                                           Yuval H. Marcus (admitted pro hac vice)
10                                         Lori L. Cooper (admitted pro hac vice)
                                           One Barker Avenue, Fifth Floor
11                                         White Plains, NY 10601-1526
                                           Telephone: 914.821.9075
12                                         Facsimile: 914.288.0022
                                           Email:      marcus@leasonellis.com
13                                                     cooper@leasonellis.com

14                                          Attorneys for Defendant
                                            MAMIYA AMERICA CORPORATION,
15                                          d/b/a MAC GROUP

16

17

18

19

20

21

22

23

24

25

26

27

28   STIP. MTN FOR REVISED                                       FENWICK & WEST LLP
                                                                1191 SECOND AVENUE, 10TH FLOOR
     BRIEFING SCHEDULE                -3-                         SEATTLE, WASH NGTON 98101
     Case No. 2:19-CV-01340-BJR                                     TELEPHONE 206.389.4510
                                                                    FACS M LE 206.389.4511
        Case 2:19-cv-01340-BJR Document 36 Filed 05/27/20 Page 4 of 4



 1                                               ORDER

 2          This matter is before the Court on the parties’ Stipulated Motion for Revised Briefing

 3   Schedule on Defendant’s Petition for Attorneys’ Fees (“the Stipulated Motion”). The Court,

 4   having considered this matter and the record in this case, ORDERS as follows:

 5          The Stipulated Motion is GRANTED in its entirety.

 6          IT IS HEREBY ORDERED THAT NPI shall file its response to the Petition on or before

 7   June 29, 2020.

 8
            SO ORDERED this 27th day of May, 2020.
 9

10

11                                                   HONORABLE BARBARA J. ROTHSTEIN
                                                      UNITED STATES DISTRICT JUDGE
12   Presented by:

13   FENWICK & WEST LLP

14
     By:s/Jonathan T. McMichael
15     David K. Tellekson, WSBA No. 33523
       Jonathan T. McMichael, WSBA No. 49895
16     Jessica M. Kaempf, WSBA No. 51666
       1191 Second Avenue, 10th Floor
17     Seattle, WA 98101
       Telephone: 206.389.4510
18     Facsimile: 206.389.4511
       Email:      dtellekson@fenwick.com
19                 jmcmichael@fenwick.com
                   jkaempf@fenwick.com
20

21   Attorneys for Plaintiff
     NATIONAL PRODUCTS INC.
22

23

24

25

26

27

28   STIP. MTN FOR REVISED                                                   FENWICK & WEST LLP
                                                                            1191 SECOND AVENUE, 10TH FLOOR
     BRIEFING SCHEDULE                         -4-                            SEATTLE, WASH NGTON 98101
     Case No. 2:19-CV-01340-BJR                                                 TELEPHONE 206.389.4510
                                                                                FACS M LE 206.389.4511
